Citation Nr: 0429743	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for facial acne, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
part of the record. 

In the notice of disagreement, dated in July 2003, the 
veteran referred to eczema apparently equating eczema to his 
service-connected acne.  The record shows that in 1990 the 
Board denied service connection for eczema on grounds that 
eczema was not shown in service and eczema was not causally 
related to service-connected acne.  The RO denied the claim 
to reopen in April 2001.  As the claim of service connection 
has been previously denied, the veteran must submit new and 
material evidence to reopen the claim.  The petition to 
reopen the claim of service connection for eczema is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In January 2004, the veteran testified that his facial acne 
had become worse since he was last examined by VA in 2003.  
Moreover the findings on the VA examination are inadequate to 
rate the disability under the applicable diagnostic codes for 
a skin disability.  For these reasons, under the duty to 
assist, 38 C.F.R. § 3.159, the case is REMANDED for the 
following development:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that he should 
provide any evidence in his possession 
that pertains to his claim. 

2.  Schedule the veteran for a VA 
dermatological examination to determine 
the current severity of the facial acne.  
The claims folder must be made available 
to the examiner for review.  In 
conducting the examination, the examiner 
should limit the examination to acne 
involving the face.  Color photographs 
should be taken.  While the veteran also 
suffers from eczema, eczema has not been 
adjudicated as a service-connected 
disability.  In formulating the report, 
the examiner is asked to comment on the 
following.  

a.  Does facial acne affect 20 to 40 
percent of the exposed area or are 
immunosuppressive drugs required for 
the facial acne and, if so, the 
duration of the therapy over a 12-
month period?  

b.  Does acne as opposed to eczema 
involve the head and neck? 

c.  Does acne cause disfigurement to 
include abnormal skin texture, such 
as irregular skin or discoloration? 

d.  Is acne associated with 
underlying soft tissue damage and, 
if so, does the affected area exceed 
12 square inches? 

3.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



